DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Julie Heitzenrater (Reg. No. 64,443) on June 9, 2021.

The application has been amended as follows: 
IN THE CLAIMS
In claim 1, lines 12-15, the paragraph that reads “a heat storage material is provided in the tank-side adjacent region provided adjacent to the tank port, the heat storage material being a material obtained by encapsulating, into capsules, a phase change material that absorbs and releases latent heat according to changes in temperature and has a phase change temperature of 35°C or more and 48°C or less,” has been removed and replaced with --a plurality of heat storage materials are provided in the tank-side adjacent region provided adjacent to the tank port, the plurality of heat storage materials being a plurality of materials obtained by encapsulating, into capsules, a plurality of phase change materials that absorbs and releases latent heat according to changes in temperature and each of the plurality of phase change materials has a phase change temperature of 35°C or more and 48°C or less,--. 
In claim 1, in line 19, the first word “a” has been removed and replaced with --the--. 
In claim 2, in line 4, the words “a phase change material” have been removed and replaced with --an atmospheric air-side phase change material--.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

The prior art of record fails to teach or render obvious a canister containing a plurality of phase change materials being used in a plurality of tank-side adjacent regions, each phase change material having a different phase change temperature, wherein the phase change material with the lowest phase change temperature being closest to the tank port and the phase change temperature of the phase change materials in each divided region increasing as the distance of the divided region from the tank port increases, as recited in claim 1.   Claims 2 and 3 are allowable based on their dependence on claim 1.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304.  The examiner can normally be reached on Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Susan E Scharpf/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747